EXHIBIT 99.1 THE STEAK N SHAKE COMPANY REPORTS FISCAL 2 INDIANAPOLIS, August 11, 2008 /PRNewswire-FirstCall/ The Steak n Shake Company (NYSE: SNS) today announced its results for the fiscal 2008 third quarter ended July 2, 2008. Selected results from the fiscal third quarter 2008: · Total revenues of $144.3 million · General and administrative expense reduction of $2.0 million or 16.0% · Debt reduction of $20.4 million · Cash flow from operations of $9.7 million Fiscal Third Quarter 2008 Results Total revenues for the fiscal 2008 third quarter decreased 6.1% to $144.3 million compared to $153.6 million in the comparable period last year. During the third quarter, same-store sales declined by 5.8%. The Net loss for the fiscal 2008 third quarter was $9.8 million, or $0.35 per diluted share. These figures compare to net earnings of $0.1 million, or $0.00 per diluted share in the third quarter of the prior year. Current third quarter results included $14.1 million ($8.7 million, or $0.31 per diluted share, net of tax) of non-cash impairment charges, which include $4.8 million related to a group of 12stores that we plan to close in the fourth quarter of fiscal 2008, and $8.8 million related to 18 restaurants that were impaired because the carrying values of their underlying assets were more than the expected future cash flows. An additional $0.5 million related to three stores involved in a sale-leaseback whose net book values exceeded their fair values.
